EX PARTE QUAYLE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
On page 2 of the Application Data Sheet 37 CFR 1.76 under the section titled “Domestic Benefit/National Stage Information,” the filing date for PCT/US2017/039340 is incorrectly listed as “2016-06-24” instead of 2017-06-26. Therefore, a new/corrected Application Data Sheet should be submitted to correct this error.
Claim Objections
Claims 7, 9, 19, and 20 are objected to because of the following informalities: In claim 7, line 1, “a” is objected to because it is grammatically in the context used as it precedes “longitudinal channels”. In claim 9, line 3, “the” in its first occurrence is objected to because “the one” is grammatically confusing. In claim 19, line 2, “the” is objected to because “the one” is grammatically confusing. Appropriate correction is required.
Allowable Subject Matter
Claims 1-6, 8, 10-18 are allowed.
Claims 7, 9, 19, and 20 are objected as containing minor informalities but would be allowed pending correction of these informalities.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art does not teach or suggest removing said at least one suction cup .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
The Application Data Sheet must be corrected to reflect the correct filing date for 
PCT/US2017/039340.
In claim 7, line 1, delete “a”. 
In claim 9, line 3, delete “the” in its first occurrence. 
In claim 19, line 2, delete “the”.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMIE E COZART whose telephone number is (571)272-4528.  The examiner can normally be reached on Monday - Friday 8:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/JERMIE E COZART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        






April 8, 2021